PER CURIAM.
The appellant has filed an interlocutory appeal from two orders entered by the lower court. The first order, filed February 3, 1966, taxed the attorney fees of Appellee Victor Tueta against appellant. Unfortunately for the appellant, the notice of appeal as to this order was not filed within the 60-day period prescribed by Rule 4.2(b), Florida Appellate Rules, 31 F.S.A. Therefore, this court does not have jurisdiction and cannot consider the appeal on this order.
The second order, filed February 28, 1966, taxed the attorney fees of Appellee Marine Bank & Trust Company against appellant. The notice of appeal as to this order was filed timely so this court has jurisdiction of the appeal on this order. The appellant has not alleged any error with respect to this order and, after an examination of the record, no error can be found. Therefore, the order of the lower court, filed February 28, 1966, concerning attorney fees for Marine Bank & Trust Company is affirmed.
Affirmed.
SHANNON, Acting C. J., and LILES and HOBSON, JJ., concur.